          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

MARY JACKSON; BRUCE CONNERS;
CHRISTOPHER MCGEE; MICHAEL FRAZIER;
LENA CANTRELL; TRACEY EKUBAMICHAEL;
CRYSTAL MILLS; JAZMINE WALTERS;
JESSICA HINES; VIRGINIA GONSER; and
TRACY JOHNSON                                          PLAINTIFFS

v.                      No. 4:19-cv-48-DPM

K-MAC ENTERPRISES, INC.                               DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
